OFFICE     OF THE     AlTORNEY          GENERAL      OF     TEXAS
                                 AUSTIN




HoBorable    Y. 0. ruTera
sooretary    or Mate
All&in, Tafu




                                                         of faur letter or
                                                          011 ~IWTI     this   de-




                                 allahsupplies being
                            a&    for D~~tribuldoraa0
                         0s yori6amas. we uldorstad
                         631repmsentatire would not
              r~tual17    ~l%e    the     wss     but   would
              g o lic it
                       o r deraa na lo a 4th e mo nto
              th eo r fio ia ale r th eo o mp a ny
                                                inM o d-
              00 a mIth a t o o ntr a o TO
                                         teUl4b ewe-
              p a r ed
                     a na a r a o ufo
                                    b yath eo ffiwr r
                                                                523

2omra8l~Y*     O.ROWar8     -Page 2




          0f fd8tribuid~        a0    ~etr01~8        mtmm0s
          in   x0h0    cwtwhg        the  a0     0e     th084
          proaPotf4, hot that aoturl aeiiry os
          tltew podwta T07da be ma8 in Toxu,
          aLthor b7 mhlpont     or the pwaalet8fw?m
          mxlco   Into TOXW or by ulo dalivery of
          wah pro&tot8     out ot storage attho
          plamt of Erstarn Statea Petroleuai   Co,
          P-Y-    se   further d%rotala   umt  it lAl
          contemplated that    nut of the orders
          takem by suoh representative Toula bo
          order0 plawd by persons or compazlise
          doing buoinoss ti statoe (in the United
          Statss) other than T~xns, but that eoxm
         csales aml deliveries would be mde to
           p3roon6 or com~eslooatedinTexai3
           anllthat som of such asliveries ta Tex-
           as citiews c&N bo ando from the stor-
           agiiat tic3plant OP.Zaastm StrrtosP&2%-
           leum Cozqany in Tams.
                  *The bbdcan Cworapltnt througliits
             Yloa-Consul,6r. Fldenaio Sorio B., ;Izs
             asked tbisdspartmentrhefhor the cow
             pany Till bTe t0 f&O Od 8 pQ2Zdt t0 do
             buahmwlninretam.




             Article 1629 of the Reviuod Civil Statutes
 pmidw   I
                    m&g corporatfoa for peeuaiary
             p-of%, excspt LB a%roinaFter FO-
             TidOd,   OSp;aniWd Or OrWt%d UndOX'
             tha lws   of my other State, or of
             any territory of the United Stotss,
             or of any Bxlnlofpa1ityof sud.lstate
             or territory or of any foraigu goTern-
             mt,                  dcipdits,       ae-
                                                                 524




           olring to truwaot or soliait bus*
           lnTcuas,orto    establish ageneral sr
           2zz-%~r&~&s2?;a:::1
           duly wrtaiui oopy Of its artio1os of
           i.ncorporatlon)and tJLareuponsuah orri-
           olal shall issue to suoh corporationa
           permit to trmnmwt  businefJoIn thio
           State for a period o? ten year8 fro8
           the date of w riling suoh articles of
           lnaorporatbion.If suoh corporationIs
           created for me   than on0 purpose, the
           perdt cn7 be limited to one cc more
           pzrposes.’

            It is plain iron:your ststzmont that Distri-
 bnidora de Petroleos yerioanos Contemplatesdoing busl-
 ness in foras uithln the n@+oing of the above-quoted
 Article, cum%,ther%Pore, ia requirea to 0bta.l.n a parsdt
 to transaot bueiness ln this'Btate.
              xt is lsinnteria1that the ctooltof this corpora-
  tion ls ouned by the Uoxlosa Gwemamxt, the mtatute takes
  M  IIOtd.00 Or StOCk OmOrShip,  it iS CiOlW3Rl~ On17 Tith
  the oorporata donioile. The permit statute4applies to
- corporatians orgadaal or Orsatod under the lat#af *
  forei@ L;overnaent,sorersipt~ Or Elimiolpality.s
           The foreignco      Sti01~a0iogb~ina88inthi~
 Staku&8ralauful      pexcrt is subjwt to ooit in our
 State oourts8 cnea without a pmadt    it would be subjwt
 to t&u3juriediotioalsf our eo-urt  to the cixtent  of peport7
 ounedbythe corporrtinnrit!dn      the jurimi.%Ctbm of the
 state, whet&w juriodlotion for poreanal j~nt          ma
 be obtained or no&